Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 February 2022 has been entered.
Response to Arguments
Regarding the claim interpretation, claim 6 has been amended to remove the subject matter directed to the “consumption analysis part.” Therefore, the claim interpretation has been withdrawn.
Regarding the 35 USC 112 Rejection, Examiner has fully considered Applicant’s arguments and amendments. 
Regarding the 35 USC 112(b) rejection related to the language of “corresponding to a system,” the limitation has been removed from the claims. Therefore, the rejection related to this language has been withdrawn.
Regarding Applicant’s assertion of “Applicant respectfully submits that a person of ordinary skill would recognize the disclosure of "a transmission and reception part" that "can transmit the actual measured flow rate of the liquid" and that "can also receive information from the communication line" as the known structure for a "transmitter"' and "receiver", or alternatively a "transceiver.",” Examiner respectfully disagrees. A person having ordinary skill would not recognize the metes and bounds of the claimed “transmission and reception part.” There is no structure being imparted within the claim to perform the claimed function of “transmitting the actual measured flow rate to the management server and receiving information from the management server via the communication line.” Examiner suggests amending the claim to positively recite structure for performing the claimed function, as a “part” is not a 
Regarding Applicant’s assertion of “Also, surrounding claim language provides context as to how a "transmission and reception part" "interacts with other components in a way that informs the structural character of the limitation-in-question or otherwise imparts structure.,” Examiner respectfully disagrees. The management server does not provide any insight to define the structure of the transmission and reception part. In contrast, the management server merely provides further details regarding the claimed function, which does not define the part itself. Therefore, it is not enough to further describe the function of the generic placeholder. Applicant must clearly define the metes and bounds of the transmission and reception part. 
Regarding Applicant’s assertion of “The specification, in paragraph 0020 clearly describes that "the transmission and reception part 150 can transmit the actual measured flow rate of the liquid 20 actually dispensed from the dispensing device 50 to the drinking container 40." The specification, in paragraph 0020 also clearly describes that "[t]he transmission and reception part 150 can also receive information from the communication line 160.",” Examiner respectfully disagrees. The cited portions of the specification merely detail the functions performed by the part. These cited portions do not describe or disclose the physical structure associated with the part. 
Therefore, Examiner respectfully disagrees with Applicant’s assertions and maintains the 35 USC 112(b) rejection. See the detailed rejection below.
Regarding the 35 USC 103 Rejection, Examiner has fully considered Applicant’s arguments and amendments. 
Regarding Applicant’s assertions of “However, Raghunathan fails to teach or suggest that "the management server further includes an overtime consumption acquisition part configured to determine an 
Regarding Applicant’s assertion in view of Volftsun, the grounds of rejection has been updated. The claims are now rejected over Raghunathan in view of Willis. Therefore, Applicant’s assertions in view of Volftsun are moot. 
Accordingly, the present claims are rejected under 35 USC 103.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the transmission and reception part in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claims 1 and 6, the bounds of the claim are unclear. In particular, the limitations of “wherein the management server further includes an overtime consumption acquisition part configured to determine an amount of the liquid dispensed after closing the store, as an overtime consumption” and “wherein the overtime consumption acquisition part is configured to subtract a known consumption of water consumed by one cleaning operation for the liquid supply system from the overtime consumption to identify an amount of the liquid for sale that is dispensed after the closing of the store” render the bounds of the claim unclear. In particular, it is unclear what relationship the “an amount of the liquid” of the first limitation, “an amount of the liquid” of the second limitation, and “water” of the second limitation have to one another when evaluating the overtime consumption value. These limitations conflict antecedently because they both introduce “an” amount of the liquid. The first limitation defines the overtime consumption as “an amount of the liquid dispensed after closing of the store.” The second limitation defines “an amount of the liquid for sale that is dispensed after the closing of the store” as the difference between the overtime consumption and a “known consumption of water.” Both liquids are the same liquid, both of which are for sale. Therefore, there is no clear distinction between the first and second “an amount” of liquid because they are both referring to the same liquid. It is unclear if this is a singular amount or if there are two distinct amounts of the liquid being measured.  Therefore, it is unclear what the overtime consumption is because the claim recites two distinct recitations of “an amount of the liquid.” The second limitation conflicts with the first limitation because it defines the overtime consumption as the difference between the volume of the liquid and a “consumption of water consumed by one cleaning operation.” Upon viewing the specification, the specification is devoid of any particular disclosure related to water being measured or subtracting water from an amount of the liquid to determine the overtime consumption. Therefore, it is unclear what relationship the volume of water has to the determined “an amount of the liquid dispensed after the closing of the store.”
For the sake of compact prosecution, Examiner is interpreting the overtime consumption as being an amount of the liquid wasted or otherwise disposed of after the close of business. 
Regarding claims 1 and 6, claim limitation “a transmission and reception part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification does not adequately disclose how the “transmission and reception part” performs the entire function of “transmitting the actual measured flow rate to the management server and receiving information from the management server via the communication line.” There is not sufficient disclosure within the specification to determine what the “transmission and reception part” or how the corresponding structure could perform the claimed function. Upon viewing the specification, such paragraph [0039], the original disclosure contains “The transmission and reception part which is also an additional component that is electrically connected to the actual flow rate preparation part. So, the transmission and reception part 150 can transmit the actual measured flow rate of the liquid 20 actually dispensed from the dispensing device 50 to the drinking container 40 that is, information on the actual consumption of the liquid 20 to the communication line 160, and can supply it to the management server 300. The transmission and reception part 150 can also receive information from the communication line 160.” There is no structure imparted on the “transmission and reception part” within the specification. It is unclear what structure is performing these function of communicating with the management server. It is unclear, given the original disclosure, the structure of the “transmission and reception part” and how the structure clearly performs the claimed function.
For the sake of compact prosecution, Examiner is interpreting the transmission and reception part as being any structure capable of performing the claimed function. 
Dependent claims 2, 4-5, and 7-9 are rejected due to their dependency on rejected base claim 1. 



(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of “transmitting the actual measured flow rate to the management server and receiving information from the management server via the communication line.” The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Therefore, the specification does not comprise adequate written description of the “transmission and reception part” of claims 1 and 6.
Regarding claims 1 and 6, the claims introduce new matter into the disclosure. In particular, the limitation of “and wherein the overtime consumption acquisition part is configured to subtract a known consumption of water consumed by one cleaning operation for the liquid supply system from the overtime consumption to identify an amount of the liquid for sale that is dispensed after the closing of the store” is not supported by the originally filed disclosure. These limitations are deemed new matter because the original disclosure does not comprise language, whether expressly, implicitly, or inherently, that clearly describes how this function is achieved. The original disclosure does not contain adequate written description of measuring an amount of water consumed by one cleaning operation or any difference found between the liquid (beer) and water. The instant specification, particularly [0053], discloses cleaning a 
Dependent claims 2, 4-5, and 7-9 are rejected due to dependency on rejected base claims 1 and 6.
Accordingly, claims 11-15 are rejected under 35 USC 112(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Raghunathan et al. (US 20070220126 A1) in view of Willis et al. (EP 1767489 A2).

Regarding claim 1, Raghunathan teaches a liquid sales management system comprising: a liquid supply system in a store (paragraphs [0003-0004] teach a flow meter system containing a beverage dispensation system), 
a sales information management system in the store (paragraphs [0095-0096] teach a POS system for recording sales and dispensing of beverages in real time via terminal, wherein paragraph [0002] teaches the POS locations are at bars, restaurants, and other locations), 
and a management server communicating with the liquid supply system and the sales information management system via a communication line (paragraph [0096] teaches the gateway server (i.e. management server) may implement software for generating a reconciliation report based on the FCD data and sales data from the POS), 
the liquid supply system including: a dispensing device configured such that a liquid within a storage container is supplied with pressurization through a supply pipe, configured to cool and dispense the liquid to a drinking container (paragraphs [0003-0004] teach a flow meter system containing a beverage dispensation system such that each beverage flows through a corresponding FMD prior to be dispensed, wherein paragraph [0002] teaches pouring and dispensing beverages into glasses); 
an actual flow rate preparation part configured to have a flow rate sensor detecting an amount of the liquid dispensed into the drinking container and to determine an actual measured flow rate of the liquid dispensed into the drinking container from the dispensing device (paragraph [0006] teaches computing a flow rate and flow total for each FMD of the FCD, wherein the system can generate and output digital representations of the flow rates and flow totals, wherein paragraph [0040] specifically teaches the system may include metering devices and sensors including a flow meter for the liquids corresponding to the FCD; see also: [0036]); 
and a transmission and reception part transmitting the actual measured flow rate to the management server and receiving information from the management server via the communication line (paragraph [0035] teaches a communication network that communicate information between the gateway servers and the one or more local flow meter networks and one or more subscriber stations, wherein [0006] teaches the communication module is configured to enable the transmission of flow data, configuration data, and other information to the host computer via communication link; see also: [0095-0096]),
the sales information management system corresponding to a system configured to send sales information of the liquid to the communication line (paragraphs [0095-0096] teach a POS system , 
the sales information being information with which pieces of information of a sales unit capacity corresponding to a prescribed capacity per one sale (paragraph [0095] teaches each POS terminal can be configured to register and store beverage sales including ounces sold, which in paragraph [0096] teaches that a single beverage can registered as a sixteen ounce beverage (i.e. prescribed capacity per one sale)), the number of sales (paragraph [0095] teaches each POS terminal can be configured to register and store beverage sales including units sold), and a sales time are associated (paragraph [0095] teaches each POS terminal can be configured to register and store beverage sales including the date and time of the sale), 
and the management server configured to determine a difference between an apparent amount of the liquid determined from the sales information and the actual measured flow rate (paragraph [0096] teaches the gateway server (i.e. management server) may implement software for generating a reconciliation report based on the FCD data and sales data from the POS, wherein the report includes the current flow total and the corresponding current sales data, down to identifying discrepancies (i.e. a difference) from under/over pouring, beverage theft, and more, including identifying a variance-ounce value for a beverage), 
the difference corresponding to a non-sales amount of the liquid which is not involved in sales (paragraph [0096] teaches the gateway server (i.e. management server) may implement software for generating a reconciliation report based on the FCD data and sales data from the POS, wherein the report includes the current flow total and the corresponding current sales data, down to identifying discrepancies from under/over pouring, beverage theft, and more (i.e. non-sales amount of liquid) including identifying a variance-ounce value for a beverage),
wherein the management server further includes an overtime consumption acquisition part configured to determine an amount of the liquid dispensed after closing the store, as an overtime consumption (paragraph [0096] teaches the gateway server (i.e. management server) may implement i.e. overtime consumption); Examiner’s Note: Examiner is interpreting the overtime consumption as the amount of liquid flow total after the desired sixteen-ounce pour has been detected and the dispenser continues to dispense liquid.).
Although Raghunathan teaches determining an amount of liquid dispensed as an overtime consumption, Raghunathan does not explicitly teach determine an amount of the liquid dispensed after closing the store; a dispensing device… configured to cool, and wherein the overtime consumption acquisition part is configured to subtract a known consumption of water consumed by one cleaning operation for the liquid supply system from the overtime consumption to identify an amount of the liquid for sale that is dispensed after the closing of the store.
From the same or similar field of endeavor, Willis teaches a dispensing device… configured to cool ([0049-0050] teaches a dispense system for dispensing beer or other liquids, wherein the dispenser can comprise one or more coolers, heat exchangers, or other items to cool the beer to the desired temperature for dispense; see also: [0073, 0077]), 
… determine an amount of the liquid dispensed after closing the store ([0010] teaches the system can switch from “normal” dispense mode to “saver” dispense mode at the end of a serving period or when the bar is to be closed for a significant period, wherein [0011] teaches the system contains a known residual volume of beverage (i.e. liquid) and this volume of liquid can be dispensed at the end of the serving period, as well as in [0058-0059] teaches the flow line contains a known residual volume of beer sufficient to continue dispensing (i.e. amount of liquid) and the line can be gradually filled with water, as well as in [0020] teaches calculating the residual beverage in the flow line); 
and wherein the overtime consumption acquisition part is configured to subtract a known consumption of water consumed by one cleaning operation for the liquid supply system from the overtime consumption to identify an amount of the liquid for sale that is dispensed after the closing of the store  ([0011] teaches the system contains a known residual volume of beverage (i.e. liquid) and this volume of liquid can be dispensed at the end of the serving period, wherein the residual volume of beverage can be displaced by a volume of water so that it can leave the flow line full of water, as well as in [0020] teaches calculating the residual beverage in the flow line, wherein [0058-0059] teaches the flow line contains a known residual volume of beer (i.e. amount of liquid) and the line can be gradually filled with water, which is a known volume of water (i.e. a known consumption of water), as well as in [0060-0061] teaches the volume of water can be monitored by a flowmeter in order to run-off to waste the residual volume of water filling the line in order to free the line for the dispensing of beer operations, and wherein [0024] teaches the clean water is used to flush the system in order to then utilize cleaning fluid in cleaning the dispenser; see also: [0005, 0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raghunathan to incorporate the teachings of Willis to include determine an amount of the liquid dispensed after closing the store; a dispensing device… configured to cool, and wherein the overtime consumption acquisition part is configured to subtract a known consumption of water consumed by one cleaning operation for the liquid supply system from the overtime consumption to identify an amount of the liquid for sale that is dispensed after the closing of the store. One would have been motivated to do so in order to reduce wastage of beverage and contamination of the flow line resulting from deterioration of beverage remaining in the flow line between periods of dispense when the system is not in use for extended periods of time like overnight (Willis, [0012]). By incorporating the night time water cleaning operation of Willis into the liquid dispenser of Raghunathan, one would have been able to reduce wastage of the beverage without resorting to product recovery with its attendant risk of contamination (Willis, [0008]).

Regarding claim 4, the combination of Raghunathan and Willis teach all the limitation of claim 1 above.
wherein the management server further includes a unit capacity error acquisition part configured to determine a difference between the sales unit capacity and the actual measured flow rate, as a unit capacity error (paragraph [0096] teaches the gateway server (i.e. management server) may implement software for generating a reconciliation report based on the FCD data and sales data from the POS, wherein the report includes the current flow total and the corresponding current sales data, down to identifying discrepancies from under/over pouring, beverage theft, and more, including identifying a variance-ounce value for a beverage being -2.5 ounces (i.e. unit capacity error)).

Regarding claim 5, the combination of Raghunathan and Willis teach all the limitation of claim 1 above.
Raghunathan further teaches further comprising: an analysis device configured to be provided in a liquid manufacturer and to communicate with the communication line (paragraph [0035] teaches subscriber stations that allow the POS information to be communicated to the beverage distributor and beverage supplier; see also: [0012, 0047]).  

Regarding claim 6, Raghunathan teaches a liquid sales management system comprising:
a liquid supply system in a store (paragraphs [0003-0004] teach a flow meter system containing a beverage dispensation system), 
a sales information management system in the store (paragraphs [0095-0096] teach a POS system for recording sales and dispensing of beverages in real time via terminal, wherein paragraph [0002] teaches the POS locations are at bars, restaurants, and other locations), 
and a management server configured to perform communication via a communication line and to store information from the liquid supply system and the sales information management system (paragraph [0096] teaches the gateway server (i.e. management server) may implement software for generating a reconciliation report based on the FCD data and sales data from the POS), 
the sales information management system configured to send sales information of a liquid to the communication line (paragraphs [0095-0096] teach a POS system for recording sales and dispensing of beverages in real time via terminal, which can be stored in the system and transmitted), 
the sales information being information with which pieces of information of a sales unit capacity corresponding to a prescribed capacity per one sale (paragraph [0095] teaches each POS terminal can be configured to register and store beverage sales including ounces sold, which in paragraph [0096] teaches that a single beverage can registered as a sixteen ounce beverage (i.e. prescribed capacity per one sale)), the number of sales (paragraph [0095] teaches each POS terminal can be configured to register and store beverage sales including units sold), and a sales time are associated (paragraph [0095] teaches each POS terminal can be configured to register and store beverage sales including the date and time of the sale), 
the liquid supply system including: 
a dispensing device configured such that the liquid within a storage container is supplied with pressurization through a supply pipe, configured to cool and dispense the liquid to a drinking container (paragraphs [0003-0004] teach a flow meter system containing a beverage dispensation system such that each beverage flows through a corresponding FMD prior to be dispensed, wherein paragraph [0002] teaches pouring and dispensing beverages into glasses); 
an actual flow rate preparation part configured to have a flow rate sensor detecting an amount of the liquid dispensed into the drinking container and to determine an actual measured flow rate of the liquid dispensed into the drinking container from the dispensing device (paragraph [0006] teaches computing a flow rate and flow total for each FMD of the FCD, wherein the system can generate and output digital representations of the flow rates and flow totals, wherein paragraph [0040] specifically teaches the system may include metering devices and sensors including a flow meter for the liquids corresponding to the FCD; see also: [0036]); 
5a transmission and reception part transmitting the actual measured flow rate to the management server and receiving information from the management server via the communication line (paragraph [0035] teaches a communication network that communicate information between the gateway servers and the one or more local flow meter networks and one or more subscriber stations, wherein [0006] teaches the communication module is configured to enable the transmission of flow data, configuration data, and other information to the host computer via communication link; see also: [0095-0096]), and 
wherein the management server is configured to determine a difference between an apparent amount of the liquid determined from the sales information obtained from the management server and the actual measured flow rate (paragraph [0096] teaches the gateway server may implement software (i.e. consumption analysis part) for generating a reconciliation report based on the FCD data and sales data from the POS, wherein the report includes the current flow total and the corresponding current sales data, down to identifying discrepancies from under/over pouring, beverage theft, and more, including identifying a variance-ounce value for a beverage), the difference corresponding to a non-sales amount of the liquid which is not involved in sales (paragraph [0096] teaches the gateway server (i.e. management server) may implement software for generating a reconciliation report based on the FCD data and sales data from the POS, wherein the report includes the current flow total and the corresponding current sales data, down to identifying discrepancies from under/over pouring, beverage theft, and more (i.e. non-sales amount of liquid) including identifying a variance-ounce value for a beverage), 
wherein the management server further includes an overtime consumption acquisition part configured to determine an amount of liquid dispensed after the closing of the store, as an overtime consumption (paragraph [0096] teaches the gateway server (i.e. management server) may implement software for generating a reconciliation report based on the FCD data and sales data from the POS, wherein the report includes the current flow total and the corresponding current sales data, down to identifying discrepancies from under/over pouring, beverage theft, and more, including identifying a variance-ounce value for a beverage being -2.5 ounces (i.e. overtime consumption); Examiner’s Note:   
Although Raghunathan teaches determining an amount of liquid dispensed as an overtime consumption, Raghunathan fails to explicitly disclose wherein the management server further includes an overtime consumption acquisition part configured to determine an amount of liquid dispensed after the closing of the store; and wherein the overtime consumption acquisition part is configured to subtract a known consumption of the water consumed by one cleaning operation for the liquid supply system from the overtime consumption to identify an amount of the liquid for sale that is dispensed after the closing of the store.
From the same or similar field of endeavor, Willis teaches wherein the management server further includes an overtime consumption acquisition part configured to determine an amount of liquid dispensed after the closing of the store ([0010] teaches the system can switch from “normal” dispense mode to “saver” dispense mode at the end of a serving period or when the bar is to be closed for a significant period, wherein [0011] teaches the system contains a known residual volume of beverage (i.e. liquid) and this volume of liquid can be dispensed at the end of the serving period, as well as in [0058-0059] teaches the flow line contains a known residual volume of beer sufficient to continue dispensing (i.e. amount of liquid) and the line can be gradually filled with water, as well as in [0020] teaches calculating the residual beverage in the flow line); 
and wherein the overtime consumption acquisition part is configured to subtract a known consumption of the water consumed by one cleaning operation for the liquid supply system from the overtime consumption to identify an amount of the liquid for sale that is dispensed after the closing of the store ([0011] teaches the system contains a known residual volume of beverage (i.e. liquid) and this volume of liquid can be dispensed at the end of the serving period, wherein the residual volume of beverage can be displaced by a volume of water so that it can leave the flow line full of water, as well as in [0020] teaches calculating the residual beverage in the flow line, wherein [0058-0059] teaches the flow line contains a known residual volume of beer (i.e. amount of liquid) and the line can be gradually i.e. a known consumption of water), as well as in [0060-0061] teaches the volume of water can be monitored by a flowmeter in order to run-off to waste the residual volume of water filling the line in order to free the line for the dispensing of beer operations, and wherein [0024] teaches the clean water is used to flush the system in order to then utilize cleaning fluid in cleaning the dispenser; see also: [0005, 0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raghunathan to incorporate the teachings of Willis to include wherein the management server further includes an overtime consumption acquisition part configured to determine an amount of liquid dispensed after the closing of the store; and wherein the overtime consumption acquisition part is configured to subtract a known consumption of the water consumed by one cleaning operation for the liquid supply system from the overtime consumption to identify an amount of the liquid for sale that is dispensed after the closing of the store. One would have been motivated to do so in order to reduce wastage of beverage and contamination of the flow line resulting from deterioration of beverage remaining in the flow line between periods of dispense when the system is not in use for extended periods of time like overnight (Willis, [0012]). By incorporating the night time water cleaning operation of Willis into the liquid dispenser of Raghunathan, one would have been able to reduce wastage of the beverage without resorting to product recovery with its attendant risk of contamination (Willis, [0008]).

Regarding claim 7, the combination of Raghunathan and Willis teach all the limitation of claim 6 above.
Raghunathan further teaches further comprising: an analysis device configured to communicate with the communication line (paragraph [0035] teaches subscriber stations that allow the POS information to be communicated to the beverage distributor and beverage supplier; see also: [0012, 0047]).  

Regarding claim 8, the combination of Raghunathan and Willis teach all the limitation of claim 1 above.
	However, Raghunathan does not explicitly teach wherein the liquid supply system further includes a fluid flow path adjustment device configured to be mounted with respect to the supply pipe and including a fluid stopper device configured to stop the dispensing of the liquid from the dispensing device.  
From the same or similar field of endeavor, Willis teaches wherein the liquid supply system further includes a fluid flow path adjustment device configured to be mounted with respect to the supply pipe and including a fluid stopper device configured to stop the dispensing of the liquid from the dispensing device ([0014] teaches the system is capable of preventing dispense of liquid through the use of a valve, as well as in [0020] teaches the beverage dispense can be disabled, for example a solenoid valve may be arranged in the flow line (i.e. supply pipe) at or close to the dispense point that is closed to prevent dispense, as well as in [0049] teaches a dispense valve that can be manually or electronically operable to dispense beer; see also: [0013, 0066]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raghunathan and Willis to incorporate the further teachings of Willis to include wherein the liquid supply system further includes a fluid flow path adjustment device configured to be mounted with respect to the supply pipe and including a fluid stopper device configured to stop the dispensing of the liquid from the dispensing device.  One would have been motivated to do so in order to prevent the accidental or unintentional dispense of diluted beer from the countertop by stopping automatic dispense based on the dispenser mode (Willis, [0061]).

Regarding claim 9, the combination of Raghunathan and Willis teach all the limitation of claim 6 above.
However, Raghunathan does not explicitly teach wherein the liquid supply system further includes a fluid flow path adjustment device configured to be mounted with respect to the supply pipe and including a fluid stopper device configured to stop the dispensing of the liquid from the dispensing device.
From the same or similar field of endeavor, Willis teaches wherein the liquid supply system further includes a fluid flow path adjustment device configured to be mounted with respect to the supply pipe and including a fluid stopper device configured to stop the dispensing of the liquid from the dispensing device ([0014] teaches the system is capable of preventing dispense of liquid through the use of a valve, as well as in [0020] teaches the beverage dispense can be disabled, for example a solenoid valve may be arranged in the flow line (i.e. supply pipe) at or close to the dispense point that is closed to prevent dispense, as well as in [0049] teaches a dispense valve that can be manually or electronically operable to dispense beer; see also: [0013, 0066]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raghunathan and Willis to incorporate the further teachings of Willis to include wherein the liquid supply system further includes a fluid flow path adjustment device configured to be mounted with respect to the supply pipe and including a fluid stopper device configured to stop the dispensing of the liquid from the dispensing device.  One would have been motivated to do so in order to prevent the accidental or unintentional dispense of diluted beer from the countertop by stopping automatic dispense based on the dispenser mode (Willis, [0061]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
Blansit et al. (US 20050161065 A1) discloses the controller can commence a sanitization routine at store closing time to remove the possibility of missed cleaning cycles
Heatherly et al. (US 20140312060 A1) discloses the drink container movement can be detected and logged during business closed hours, as well as the system shutting off the drink dispenser at the closing time of the restaurant 
Vetterli et al. (US 20210030197 A1) discloses descaling the drink dispenser after the close of business of a restaurant 
Smith et al. (US 20180086620 A1) discloses providing hot water to the beverage dispensing assembly to clean the assembly, wherein the controller can run on a timed cycle and only run during non-business hours, as well as cleaning the fluid dispenser when the business is closed and the fluids are not being used2
Bursey et al. (US 20160355389 A1) discloses a remote monitoring system that prohibits after hour pours and pre-calculated line cleaning alerts to ensure cleanliness
Till (US 20060186137 A1) discloses moving the residual beverage into a tank so it can be stored and not wasted, as well as the bar or restaurant is closed before cleaning the beverage lines
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        


/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683